 VANCOUVERMEMORIALHOSPITAL73Vancouver Memorial Hospital and Service EmployeesLocal Union No. 92.Case AO-167July 10, 1975ADVISORY OPINIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING,JENKINS, AND PENELLOThis is a petition filed on February 5, 1975, byVancouver Memorial Hospital, herein called the Em-ployer, for an Advisory Opinion, in conformity withSections 102.98 and 102.99 of the Board's Rules andRegulations,Series 8,as amended,seeking to de-termine whether the Board would assert jurisdictionover the Employer. On February 12, 1975, ServiceEmployees Local Union No. 92, herein called theUnion, filed a response to the petition, with an at-tached exhibit. Thereafter, on February 18, 1975, theEmployer filed a brief in support of its petition.In pertinent part the petition, and brief in supportthereof, and the Union's response allege as follows:(1)There is pending in the Superior Court of theState of Washington for Clark County, herein calledthe State Court, an action, Docket No. 58655, filedby the Union, alleging discriminatory wage and ben-efit adjustments in violation of state law.(2)The Employer is a nonprofit Washington cor-poration engaged in providing health care services atitshospital facility located in Vancouver, Washing-ton. During the 1973 calendar year, a representativeperiod,its total gross revenues from all sources ex-ceeded $500,000, and it purchased goods valued inexcess of $50,000 directly from suppliers located out-side the State of Washington and caused said goodsto be shipped directly to its Vancouver, Washington,facility.(3)The Union admits the above commerce data,but argues that the Board has jurisdiction over theEmployer regarding only those acts which occurredon or subsequent to August 25, 1974, the effectivedate of Public Law 93-360, which amended the Na-tional Labor Relations Act to include nonprofit hos-pitals within the Board's jurisdiction.(4)The State Court has made no findings with re-spect to the aforesaid commerce data.(5)No representation or unfair labor practice pro-ceeding involving the same labor dispute is pendingbefore the Board. An unfair labor practice charge,Case 36-CA-2662, was filed by the Union on orabout December 17, 1974, alleging that the Employerdiscriminatorily granted wage increases to its non-union employees, which charge was dismissed by theRegional Director on the ground that the conductalleged occurred at a time when the Employer, anonprofit hospital, was exempt from the coverage ofthe Act. The Regional Director advised that, by hisrefusal to issue a complaint, he was not passing onthe issue of whether the Employer's business opera-tionsmet established Board standards for assertingjurisdiction over it.On the basis of the above, the Board is of the opin-ion that:1.The Employer is a nonprofit Washington cor-poration engaged in providing health care services atitshospital facility located in Vancouver, Washing-ton.2.Recent amendments to the National Labor Re-lations Act,supra,extended the Board's jurisdictionto nonprofit hospitals. The Board has previously as-serted jurisdiction over proprietary hospitals whichcome within its statutory jurisdiction and have anannual gross volume of $250,000.1 As the Employerhere meets our basic jurisdictional standard and doesa gross volume in excess of $500,000 which meets anyof our existing health care standards, and as its out-of-state purchases bring its operations within ourstatutory jurisdiction, we conclude that it would ef-fectuate the policies of the Act to assert jurisdictionherein?3.With respect to the Regional Director's refusalto issue a complaint in Case 36-CA-2662, which theUnion argues renders this proceeding moot, we findthat the Regional Director's ruling was based on thefact that the Board lacked subject matter jurisdictionat the time the alleged conduct occurred, and his re-fusal to issue a complaint did not resolve the under-lying issue of the Board's jurisdiction over the Em-ployer on or subsequent to the effective date ofPublic Law 93-360. Accordingly, the petition hereinisproperly before the Board.Accordingly, the parties are advised, under Section102.103 of the Board's Rules and Regulations, that,on the allegation presented herein, the Board wouldassert jurisdiction over the operations of the Employ-er with respect to labor disputes cognizable underSections 8, 9, and 10 of the Act, which occurred on orsubsequent to August 25, 1974, the effective date ofPublic Law 93-360.1Butte MedicalProperties, d/b/a Medical Center Hospital,168 NLRB 266(1967).2 SeeYale-New Haven Hospital,214 NLRB No. 34 (1974):EastOaklandCommunityHealth Alliance,Inc.,218 NLRBNo. 193 (1975).219 NLRB No. 15